DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/833,520, filed on March 28, 2020.

Oath/Declaration
Oath/Declaration as filed on March 28, 2020 is noted by the Examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In particular, the limitations “identifying electronic device” in first line of each of claims 1 and 7 render the claims indefinite, because each of the limitations are missing the article “a” preceding the word electronic thereby making it not exactly clear as to what is being identified.  Examiner recommends applicant amend each of claims 1 and 7, without adding new matter, in a way that clarifies exactly what is being identified.  Accordingly, any claims dependent on claims 1 or 7 are objected to based on same above reasoning.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Degura et al., U.S. Patent Application Publication 2018/0024899 A1 (hereinafter Degura).
Regarding claim 1, Degura teaches a method for identifying electronic device, applied to a terminal device, the method (100 FIGS. 1-3, paragraphs[0044]-[0045] of Degura teaches FIG. 3 is a flowchart that illustrates an example of a control operation of the connected device determination unit 211 in a case where an external device is connected to the device connection unit 108 by a USB Type-C cable when main power is off in the electronic device 100 which is configured as described above; in FIG. 3, the connected device determination unit 211 refers to voltage information from the VBUS voltage value obtaining unit 215, and determines whether the VBUS terminal voltage is a value in a predetermined range (step S301); a value in the predetermined range is, for example, greater than or equal to 4.75V and less than or equal to 5.25V; the connected device determination unit 211, if the VBUS terminal voltage is not a value in the predetermined range (NO in step S301), returns the processing to step S301; the connected device determination unit 211, if the VBUS terminal voltage is a value in the predetermined range (YES in step S301), executes a determination of the type of the external device; in the first embodiment, after causing the resistance between the CC terminal and the GND terminal to change, the connected device determination unit 211 determines the type of the external device by referring to a voltage value obtained by the VBUS voltage value obtaining unit 215 after a predetermined period has elapsed; and a detailed processing example in accordance with a determination of the type of the external device by the connected device determination unit 211 is described below (i.e., Degura teaches a method for determining a type of external device connected to a device connection unit of an electronic device)) comprising: 
sending, in response to receiving a power-on signal of the electronic device, a detection signal to the electronic device; acquiring waveform information of the detection signal; and determining a type of the electronic device according to the waveform information (Type-C, non-Type-C FIGS. 1-3, paragraph[0047] of Degura teaches after waiting for the predetermined period, the connected device determination unit 211 refers to the voltage information from the VBUS voltage value obtaining unit 215, and determines whether the VBUS terminal voltage is less than or equal to a first value (step S304); if the connected external device is a Type-C device, output of the VBUS voltage will be stopped by the t VBUS OFF maximum time; meanwhile, if the external device is a non-Type-C device, the VBUS voltage will be constantly outputted irrespective of the resistance between the CC terminal and the GND terminal; the first value is for example assumed to be 1.0V, in view of the capacitance between the VBUS terminal and the GND terminal; note that it is desirable that charge that is stored at the capacitance between the VBUS terminal and the GND terminal is discharged during the waiting in step S303 that is before the determination of step S304; and if the VBUS terminal voltage is less than or equal to the first value (YES in step S304), the connected device determination unit 211 determines that the connected external device is a Type-C device (step S305), and See also at least paragraphs[0037], [0041]-[0042], [0044]-[0046], and [0048]-[0049] (i.e., Degura teaches power being supplied through VBUS from an external device and even power being supplied necessary for a connected device determination unit, wherein a VBUS voltage value (i.e., signal) is sent by the device connection unit to the connected device determination unit that utilizes voltage information from the VBUS value to determine a type of external device (i.e., Type-C or non-Type-C) connected to the device connection unit of the electronic device)).
Regarding claim 6, Degura teaches the method of claim 1, wherein the electronic device comprises a second pin connected to a power supply, and receiving the power-on signal of the electronic device comprises: receiving the power-on signal of the electronic device through the second pin (VBUS FIGS. 1-3, paragraph[0037] of Degura teaches a device connection unit 108 is an interface for an external device, and has a first terminal for receiving power from a connected external device, a second terminal that can receive power supply ability information, and a GND (ground) terminal; as such an interface, in the first embodiment an interface to which a USB Type-C cable can be connected is exemplified, and as illustrated in FIG. 2, the first terminal is VBUS, and the second terminal is a CC terminal; in addition, the device connection unit 108 has a D− terminal and a D+ terminal for performing data transmission by differential signals; and in other words, the device connection unit 108 of the first embodiment is an interface that complies with USB Type-C, and See also at least paragraphs[0041]-[0042], and [0044]-[0049] (i.e., Degura teaches power being supplied through VBUS from an external device and even power being supplied necessary for a determination unit, wherein a VBUS voltage value (i.e., signal) is sent by a device connection unit to the determination unit that utilizes voltage information from the VBUS value to determine a type of external device (i.e., Type-C or non-Type-C) connected to the device connection unit of the electronic device)).  
Regarding claim 7, Degura teaches an apparatus for identifying electronic device, applied to a terminal device, the apparatus (2100 FIGS. 10-11, paragraphs[0094]-[0095] of Degura teaches next, explanation is given for a fourth embodiment. In the third embodiment, power from the CC terminal which is a terminal for signals is used to accumulate power that can be used to determine a type of a connected device, but, in the fourth embodiment, configuration is taken such that it is possible to use the voltage of the CC terminal as is to determine the type of the connected device when the voltage of the VBUS terminal has disappeared;  FIG. 10 is a block diagram for explaining a plurality of configuration elements that an electronic device 2100 in the fourth embodiment has; and note that, similarly to in the embodiments described above, the electronic device may be any device if it is a device that can use power of an external device connected via a predetermined interface, such as a handheld device or a digital camera (i.e., Degura teaches an electronic device that determines a type of connected device)) comprising: 
a processor; and  25memory storing instructions for execution by the processor to (FIG. 10, paragraphs[0094]-[0095] of Degura teaches a control unit 2002 determines whether the external device connected to the connector unit 2001 is a Type-C device, and controls a switch 2013; the control unit 2002, for example has at least one microcomputer (or microprocessor), and a memory that stores programs that are executed by the at least one microcomputer; by the microcomputer executing a predetermined program, the control unit 2002 realizes functions of a VDD terminal 2015, a switch control unit 2016, a VBUS voltage information obtaining unit 2017, and a connected device determination unit 2018; of course, some or all of these units may be realized by hardware; a power supply capability detection unit 2003 detects the power supply ability of the external device based on the states of a D+ terminal, a D-terminal, and the CC terminal 2011; the power supply capability detection unit 2003 switches a detection method for detecting the power supply ability of the external device, in accordance with a determination result by the connected device determination unit 2018 (in the fourth embodiment, a determination result of whether the external device is a Type-C device); and a battery 2004 supplies power to each unit of the electronic device 2100 (i.e., Degura teaches the electronic device having a microcomputer (or processor) and a memory that stores programs for execution)): 
send, in response to receiving a power-on signal of the electronic device, a detection signal to the electronic device; acquire waveform information of the detection signal; and determine a type of the electronic device according to the waveform information (Type-C, non-Type-C FIGS. 10-11, paragraph[0099] of Degura teaches in the control unit 2002, the VDD terminal 2015 is a terminal for receiving a power supply to the control unit 2002; the switch control unit 2016 controls whether to have the switch 2013 be in a non-conductive state or a conductive state; note that, in the fourth embodiment, configuration is taken such that the switch control unit 2016, the switch 2013, and the resistor 2014 are provided for changing a resistance between the CC terminal 2011 and the GND terminal 2012, and by turning the switch 2013 on and off, a state of connection between the CC terminal 2011 and the GND terminal 2012 is switched between a connected state and a disconnected state, but there is no limitation to this; for example, configuration may be taken to switch the resistance of a pull-down resistor by switching of the switch 2013; the VBUS voltage information obtaining unit 2017 obtains voltage information of the VBUS terminal 2010; and the connected device determination unit 2018 determines the type of the external device (whether it is a Type-C device) connected to the connector unit 2001 based on change of the voltage of the VBUS terminal 2010 arising in accordance with change of the resistance between the CC terminal 2011 and the GND terminal 2012, and See also at least paragraphs[0098], [0102], [0104], and [0106]-[0107] (i.e., Degura teaches the microcomputer executing a predetermined program for realizing functions of power being supplied through a VBUS terminal and even power being supplied necessary for connected device determination unit, wherein a VBUS voltage value (i.e., signal) is sent through the VBUS terminal of the electronic device to the connected determination unit that utilizes voltage information from the VBUS value to determine a type of external device (i.e., Type-C or non-Type-C) connected to the electronic device)).  
Regarding claim 12, Degura teaches the apparatus of claim 7, wherein the electronic device comprises a second pin connected to a power supply, and the processor is further configured to: send, in response to receiving the power-on signal of the electronic device through the second pin, the detection signal to the electronic device (2010 FIGS. 10-11, paragraph[0099] of Degura teaches in the control unit 2002, the VDD terminal 2015 is a terminal for receiving a power supply to the control unit 2002; the switch control unit 2016 controls whether to have the switch 2013 be in a non-conductive state or a conductive state; note that, in the fourth embodiment, configuration is taken such that the switch control unit 2016, the switch 2013, and the resistor 2014 are provided for changing a resistance between the CC terminal 2011 and the GND terminal 2012, and by turning the switch 2013 on and off, a state of connection between the CC terminal 2011 and the GND terminal 2012 is switched between a connected state and a disconnected state, but there is no limitation to this; for example, configuration may be taken to switch the resistance of a pull-down resistor by switching of the switch 2013; the VBUS voltage information obtaining unit 2017 obtains voltage information of the VBUS terminal 2010; and the connected device determination unit 2018 determines the type of the external device (whether it is a Type-C device) connected to the connector unit 2001 based on change of the voltage of the VBUS terminal 2010 arising in accordance with change of the resistance between the CC terminal 2011 and the GND terminal 2012, and See also at least paragraphs[0098], [0102], [0104], and [0106]-[0107] (i.e., Degura teaches the microcomputer executing a predetermined program for realizing functions of power being supplied through a VBUS terminal and even power being supplied necessary for connected device determination unit, wherein a VBUS voltage value (i.e., signal) is sent through the VBUS terminal of the electronic device to the connected determination unit that utilizes voltage information from the VBUS value to determine a type of external device (i.e., Type-C or non-Type-C) connected to the electronic device)).  
Regarding claim 16, Degura teaches a mobile terminal implementing the method of claim 1, wherein the mobile terminal is configured to identify types of electronic devices based on waveforms of detection signals from the electronic devices, thereby reducing circuit complexity of an interface chip in the mobile terminal (Type-C, non-Type-C FIGS. 1-3, paragraph[0047] of Degura teaches after waiting for the predetermined period, the connected device determination unit 211 refers to the voltage information from the VBUS voltage value obtaining unit 215, and determines whether the VBUS terminal voltage is less than or equal to a first value (step S304); if the connected external device is a Type-C device, output of the VBUS voltage will be stopped by the t VBUS OFF maximum time; meanwhile, if the external device is a non-Type-C device, the VBUS voltage will be constantly outputted irrespective of the resistance between the CC terminal and the GND terminal; the first value is for example assumed to be 1.0V, in view of the capacitance between the VBUS terminal and the GND terminal; note that it is desirable that charge that is stored at the capacitance between the VBUS terminal and the GND terminal is discharged during the waiting in step S303 that is before the determination of step S304; and if the VBUS terminal voltage is less than or equal to the first value (YES in step S304), the connected device determination unit 211 determines that the connected external device is a Type-C device (step S305), and See also at least paragraphs[0037], [0041]-[0042], [0044]-[0046], [0048]-[0049], and [0118] (i.e., Degura teaches power being supplied through VBUS from an external device and even power being supplied necessary for a connected device determination unit, wherein a VBUS voltage value (i.e., signal) is sent by the device connection unit to the connected device determination unit that utilizes voltage information from the VBUS value to determine a type of external device (i.e., Type-C or non-Type-C) connected to the device connection unit of the electronic device)).  





Potentially Allowable Subject Matter
Claims 2-5, 8-11, 13-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 2-5, 8-11, 13-15, and 17-20 the prior art references of record do not teach the combination of all element limitations as presently claimed.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621